UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7297


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTHONY CHERRY, a/k/a Pops,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:07-cr-00040-RLV-DSC-1)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Cherry, Appellant Pro Se.    Steven R. Kaufman,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Anthony Cherry appeals a district court order

denying    his    motion       for    a   sentence      reduction         under    18   U.S.C.

§ 3582(c)    (2006).           The     district      court     found       Cherry    was     not

eligible    for    a   reduction          under   the    recent      amendments         to   the

Sentencing Guidelines because his sentence was based, not on a

quantity of crack cocaine, but on his career offender status.

We conclude that the district court did not abuse its discretion

in denying Cherry’s motion for a sentence reduction.                                    United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating

standard    of    review).            Accordingly,        we       affirm    the     district

court’s    order.         We    deny      Cherry’s      motion      for     appointment      of

counsel.    We dispense with oral argument because the facts and

legal    contentions       are       adequately      presented        in    the     materials

before    this    court    and       argument     would      not    aid     the   decisional

process.

                                                                                     AFFIRMED




                                              2